      Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 1 of 24 Page ID #:1




 I   Brian E. Claypool (SBN 134674)
     Nathalie Vallejos (SBN 324721)
 2   THE CLAYPOOL LAW FIRM
     4 East Holly Street, Suite 201
 J   Pasadena,   California   91 103
     Telephone: (626)345-5480
 4   Facsimile:     (626) 787-1042
 5   David M. Ring (SBN l5ll24)
     James W. Lewis (SBN 207599
 6   TAYLOR & RING, LLP
     1230 Rosecrans Avenue, Suite 360
 7   Manhattan Beach, California 90266
     Telephone: (310) 209-4100
 8   Facsimile: (310)208-5052
 9   Attorneys for Plaintiff
l0

ll
                                        UNITED STATES DISTRICT COURT
t2
                                       CENTRAL DISTRICT OF CALIFORNIA
l3

t4
     JENNA GROOM, an individual,                              Case No.:
l5
            Plaintiff,
t6
                                                             PLAINTIFF'S COMPLAINT FOR
     vs.
t7                                                           DAMAGES

l8                                                           DEMAND FOR JURY TRIAL
     CITY OF EL PASO DE ROBLES aka CITY OF
l9   PASO ROBLES, a public entity; CHRISTOPHER
     SEAN MCGUIRE, an individual; and DOES I
20   through 10, inclusive,
2l
            Defendants
22

23
                                          JURISDICTION AND VENUE
24
            Plaintiff JENNA GROOM, an individual, alleges:
25
             1.      Plaintiff JENNA GROOM ("Plaintiff') is and was at all times mentioned herein a citizen
26
     of the State of California and resides in the Central District of California.
27
            2.       Defendant CITY OF EL PASO DE ROBLES aka CITY OF PASO ROBLES ("PDR" or
28
     "Paso Robles") is commonly known as Paso Robles. Defendant CITY OF PASO DE ROBLES is a




                                              COMPLAINT FORDAMAGES
      Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 2 of 24 Page ID #:2




 I   city and   a   public entity within the Central District of California. Defendant PDR has its own police
 2   department within the City of Paso Robles named Paso Robles Police Department ("PRPD").

 3             3.       Defendant CHRISTOPHER SEAN MCGUIRE ("McGuire" "Christopher McGuire" or

 4   "sergeant McGuire") is an individual who resides in the County of San Luis Obispo, within the Central

 5   District of California. Defendant Christopher McGuire, at all relevant times herein, was employed by
 6   Defendant PDR as a sergeant within the Paso Robles Police Department.

 7             4.       This Court has original jurisdiction pursuant to 28 U.S.C. $$ 1331 and 1343(aX3)-(a)

 8   because    Plaintiff asserts claims arising under the laws of the United States including 42 U.S.C. $ 1983
 9   and the Fourth and Fourteenth Amendments of the United States Constitution.

10                                                 INTRODUCTION
1l             5.       This civil rights action seeks compensatory and punitive damages from Defendants for

t2   violating various rights under the United States Constitution in connection with Defendant Christopher

13   McGuire's ongoing sexual assault, sexual harassment, and intimidation of plaintiff from December 19,

t4   2017 through April of 2018. During these acts of sexual assault and sexual harassment, Defendant

15   McGuire was acting under color of law as a Sergeant with the Paso Robles Police Department. After

t6   Plaintiff complained about McGuire's sexual assault of Plaintiff to     a   third party law enforcement
t7   agency, McGuire was placed on paid administrative leave. The San Luis Obispo County Sheriff               s

18   Office conducted an investigation into McGuire's sexual assault and sexual harassment of Plaintiff.
t9   During the investigation, the San Luis Obispo County Sheriff s Office concluded that McGuire had

20   sexually assaulted and harassed Plaintiff. The San Luis Obispo County Sheriff s Office also concluded

2l   that McGuire had sexually assaulted and sexually harassed other women as well, including as far back

22   as   2015. Rather than terminate McGuire's employment, the Paso Robles Police Department allowed
23   McGuire to resign.

24                               FACTS COMMON TO ALL CAUSES OF ACTION
25             6.       On December 19,2017, Sgt. McGuire and other members of the Paso Robles Police

26   Department ("PRPD"; responded to a domestic violence call from Plaintiff. The officers responded in

27   official marked Paso Robles Police Department vehicles. After assessing the situation, PRPD forced
28   entry into the home and arrested Plaintiffs boyfriend. Plaintiff s boyfriend was taken into custody by


                                                             2


                                                 COMPLAINT FOR DAMAGES
      Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 3 of 24 Page ID #:3




 I   PRPD away from the residence and he did not present any further threat to Plaintiff on the night         of
 2   December 19,2017. McGuire inspected the entire home. After Plaintiff was questioned by PRPD

 J   Officer Petlachi and McGuire, all PRPD officers were released by McGuire. However, McGuire stayed

 4   at the residence   for approximately four more hours.
 5          7.         At all times that McGuire was at plaintiff s home on December 19,2017 McGuire was
 6   wearing   a   police uniform, including wearing a Sam Browne belt, carrying a gun, carrying handcuffs,

 7   wearing a badge, and acting under color of law.

 8          8.         When they were alone, McGuire demanded that Plaintiff hug him while he was acting

 9   under color of law, using the full power of his authority as a law enforcement officer. There was

10   absolutely no legitimate law enforcement purpose for demanding that Plaintiff hug McGuire. Plaintiff,

1l   being afraid and intimidated by McGuire, who was acting under color of legal authority and carrying a

t2   gun, complied, but pulled away quickly. McGuire ordered Plaintiff to hug him again "harder," and

13   directed her to continue hugging him until he said to let go. Again, there was no legitimate reason for

t4   McGuire to force Plaintiff to hug him.
l5          9.         McGuire then "hugged" Plaintiff for several minutes using his legal authority to force
t6   her to comply. This was done for the purpose of sexually harassing and intimidating Plaintiff while

t7   acting under color of law for his own sexual gratification. McGuire then grabbed Plaintiffs hand and

l8   placed it on his gun, which he was wearing in a holster on his       hip. He then grabbed her left hand and
19   placed it on his erect penis. McGuire then asked Plaintiff which gun she preferred. Plaintiff stated that

20   she preferred the   firearm. McGuire directed Plaintiff to tell him what     she   would do to his "big cock."
2l   McGuire also said words to the effect of "You like that, don't you? You like men of power." Plaintiff
))   requested that McGuire leave her residence, but he refused, stating that she was not safe due to the front

23   door being damaged as a result of the forced entry by the San Luis Obispo Police Department. This

24   was not true given that Plaintiff s boyfriend no longer presented a threat to her that evening as he was

25   taken away from the residence by the PRPD. McGuire eventually left the residence.

26          10.        McGuire returned to plaintiff   s residence   within an hour of leaving with Officer Petlachi
27   of the San Luis Obispo Police Department. At approximately four o'clock in the morning, McGuire
28




                                                             J

                                               COMPLAINT FORDAMAGES
       Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 4 of 24 Page ID #:4




 I    had been at       Plaintiff   s residence   for most of the night. Defendant McGuire and Officer Petlachi talked

 2    to Plaintiff about further steps she needed to take after the domestic violence call and then they left.

 J            11.          A few days after the December 19,2017 incident McGuire unexpectedly appeared at
 4    Plaintiffs residence again ("Second Incident") on his way to work             as a PRPD law enforcement officer.

 5    At the time of the Second Incident, McGuire was wearing civilian clothes but was acting under color of
 6    legal authority in that he said he was conducting a welfare check on Plaintiff arising from the December

 7    19,2017 Domestic Violence call. McGuire also stated that he was following up on the pending

 8    criminal investigation arising out of the December 19,2017 domestic violence call.

 9            t2.          On information and belief, McGuire was carrying a gun at the time of this purported

l0    "welfare check" on Plaintiff. Plaintiff believed that McGuire was carrying a gun at the time of the

ll    second incident and feared for her safety as a result. McGuire said he needed to speak to Plaintiff alone

t2    in the detached garage. Once inside the garage, McGuire demanded that Plaintiff lock the door.

13    Plaintiff complied with Defendant McGuire's demand and locked the door because she was in fear of
t4    her safety because McGuire was using his color of authority as a police officer to force Plaintiff to once

l5    again comply with his requests.             Plaintiff feared that McGuire would either physically harm her or
t6    arrest her   if   she failed to comply with his directives. When       Plaintiff asked what they needed to discuss,
l'l   McGuire did not respond. McGuire pulled down his shorts and attempted to physically force Plaintiff

l8    onto her knees to perform oral sex on him. Plaintiff resisted.

19            13.          McGuire then physically forced plaintiff to lean over an object, pulled the back of her

20    pants down and placed his erect penis inside of her vagina. McGuire then raped Plaintiff and ejaculated

2l    onto her garage floor. McGuire then instructed Plaintiff to clean his ejaculate from her garage floor.

22    At no time did Plaintiff consent to the sexual assault. McGuire raped Plaintiff under color of law, using
23    his authority as a law enforcement officer to sexually assault Plaintiff.

24            14.          After sexually assaulting Plaintifi McGuire threatened Plaintiff with physical harm        if
25    she disclosed the sexual assault. McGuire also told            Plaintiff that her boyfriend would never hurt her
26    again and that McGuire would be conducting additional patrol checks on her residence throughout the

27    evening. McGuire then left.
28




                                                                    4

                                                        COMPLAINT FORDAMAGES
      Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 5 of 24 Page ID #:5




 I            15.     DNA samples obtained from Plaintiff          s garage   floor and from McGuire by the San Luis
 2   Obispo County Sheriff s Office conclusively establish that McGuire's semen was on Plaintiff s garage

 J   floor.

 4            16.     Throughout the next few months, McGuire stalked and harassed Plaintiff by appearingat

 5   places Plaintiff was present in the public while he was on duty as a police          officer. At all times   she saw

 6   McGuire, he was wearing his full police uniform, including his badge, carrying a gun, and acting as a

 7   police officer. McGuire followed Plaintiff while on duty for the purpose harassing and intimidating

 8   Plaintiff into not reporting the sexual assaults and sexual harassment by McGuire. McGuire followed
 9   her for the purpose of letting her know that he was keeping an eye on her and that he was watching

l0   where she was going, who she was with and what she was doing.

ll            17.     McGuire constantly drove by Plaintiff        s house    in his official marked police car, wearing

t2   his official uniform, while on duty, even afler she moved. Again, McGuire did this for the purpose               of
13   harassing and intimidating    Plaintiff   so that she would not report his sexual assaults or sexual

l4   harassment and would fear for her safety.

l5            18.     In approximately April of 2018, McGuire pulled Plaintiff over when she was driving
l6   with her daughter. McGuire was on duty, in full uniform, wearing a Sam Browne belt, carrying a gun,
l7   and driving a marked patrol    car. McGuire then detained Plaintiff under color of legal authority by
18   directing her to get out of her car and go to his patrol car. McGuire said he was angry because he had
t9   heard that   Plaintiff disclosed the sexual assault to people. McGuire then directed Plaintiff under color
20   of law to drive to her new residence and he followed her in his offrcial, marked patrol car.
2l            19.     McGuire, in his full official uniform, wearing his Sam Browne belt and carrying a gun,
))   followed Plaintiff into her home. McGuire conducted a thorough check of Plaintiff s residence to

23   conform that her boyfriend was not present. He then ordered Plaintiff into her bedroom and followed
24   her inside. McGuire locked the door and unzipped his pants, exposing his erection. McGuire tried to

25   force Plaintiff into performing oral sex on him and/or engage in sexual intercourse with him, pulling his

26   pants and belt down to the floor.   Plaintiff fought back and began screaming. McGuire directed Plaintiff
27   to be quiet since Plaintiffs children were in the home. He then pulled up his pants and directed Plaintiff

28   to escort him out of the house. McGuire said that if Plaintiff told anyone about what occurred, he


                                                               5


                                                  COMPLAINT FORDAMAGES
      Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 6 of 24 Page ID #:6




 I   would have Child Protective Services remove her children from her custody. As he was leaving

 2   Plaintiff s house in full uniform, wearing his Sam Browne belt and carying his gun, McGuire ordered
 J   Plaintiff to call the police department every Wednesday and leave   a message   for him for the purpose     of
 4   intimidating her into not reporting his sexual assaults and sexual harassment of her.

 5           20.     The San Luis Obispo County Sheriff s Office has obtained evidence corroborating

 6   McGuire's sexual assault of Plaintiff including DNA evidence, GPS evidence and approximately           a

 7   dozen witnesses corroborating the allegations.

 8                                 McGUIRE'S HISTORY OF MISCONDUCT
 9           2I.     McGuire has a long history of misconduct as a law enforcement officer that started long
l0   before his sexual assault of Plaintiff. Had Defendant Paso Robles and the Paso Robles Police

l1   Department properly investigated McGuire's background, it would have never hired him. Further, had

t2   Defendant City of Paso Robles properly trained and supervised McGuire, he would have never been

l3   able to sexually assault Plaintiff.

t4           22.     On information and belief, at the start of McGuire's law enforcement career, McGuire

l5   was a police officer for another law enforcement agency. McGuire's employment was terminated with

l6   the law enforcement agency in 2001 after allegations that McGuire engaged in an inappropriate

l7   relationship with a minor. On information and belief, the PRPD failed to adequately investigate

l8   McGuire's background at the time it hired him. Had it done so, it would have discovered that he was

I9   unfit to serve as a police officer. On information and belief, McGuire continued to act in   a   sexually

20   inappropriate manner while on duty, under color of legal authority, throughout his career with the Paso

2t   Robles Police Department and it knew or should have known of such misconduct. On information and

22   belief, City of Paso Robles was deliberately indifferent to the acts of sexual harassment and sexual

23   assault by McGuire, and failed to investigate and/or adequately discipline McGuire for his prior acts       of
24   sexual harassment and sexual assault of women while employed by the City of Paso Robles. Instead,

25   on information and belief, the City of Paso Robles turned a blind eye to such sexual misconduct and

26   ignored such sexual misconduct. Such deliberate indifference by the City of Paso Robles and the Paso

27   Robles Police Department directly caused Plaintiff to be sexually assaulted and sexually harassed by

28   McGuire while he was on duty, acting under color of legal authority.


                                                          6

                                             COMPLAINT FORDAMAGES
      Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 7 of 24 Page ID #:7




 I          23.     During the San Luis Obispo County Sheriff s Office's investigation into McGuire's
 2   sexual assault of   Plaintiff, it discovered that McGuire had sexually assaulted and sexually harassed
 J   several other women, while on duty, under color of authority and abused his power as a law

 4   enforcement officer.

 5          24.     These sexual assaults include an incident that occurred in 2015 when McGuire was on

 6   duty, in his full uniform, acting under color of law. In2015, McGuire handcuffed a female civilian,

 7   placed her in the front passenger seat of his patrol car and drove away. While driving his patrol car,

 8   McGuire directed the female civilian to "flash" her breasts and he would make the arrest go away. The

 9   female civilian was on probation, was scared of violating her probation, and therefore showed her

l0   breasts to Sergeant McGuire.

lt          25.     It was also revealed during the investigation conducted by the County of San Luis
l2   Obispo Sheriff s Office that McGuire routinely engaged in sexual intercourse and oral sex with other

l3   women while he worked his regular patrol shift, including one woman who reported that she had sexual

l4   intercourse with McGuire while he worked as a police officer between November of 2017 and March

15   of 2018. McGuire used his power as a law enforcement officer, wearing a uniform, and acting under
t6   color of law, to pressure and guilt this woman into performing oral sex on him in his patrol car.
t7          26.     On information and belief, there are numerous other women who have been sexually

l8   harassed and sexually assaulted by Sergeant McGuire while he was on duty, acting under color of law,

l9   while wearing an official police uniform and carrying a gun. On information and belief, McGuire

20   abused his position   of authority, acting under color of law, to sexually assault and harass these women.
2t          27.      The City of Paso Robles and the Paso Robles Police Department knew or should have

22   known of McGuire's criminal conduct given his propensity to engage in sex with other women during
23   the course and scope of his duties as a police officer. Defendant City of Paso Robles did nothing to

24   intervene, to investigate, or stop McGuire's conduct, which directly led to the multiple sexual assaults

25   and sexual harassment he perpetrated against Plaintiff.

26


27


28




                                                           7

                                               COMPLAINT FORDAMAGES
      Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 8 of 24 Page ID #:8




 I                                          FIRST CLAIM FOR RELIEF
 2          DUE PROCESS-TNTERFERENCE WrTII BODILY INTEGRITY (42 U.S.C. $ 1983)
 J                                             (Against All Defendants)

 4            28.    Plaintiff repeats, re-alleges, and incorporates by reference, as if fully stated herein, each
 5   and every allegation in paragraphs 1 through2T, inclusive of this Complaint.

 6            29. At all times relevant herein, Defendant CHRISTOPHER MCGUIRE                   was acting under

 7   color of state law and color of authority, using his position of power as a police officer with the Paso

 8   Robles Police Department to intimidate, coerce, threaten, harass and sexually assault Plaintiff.

 9           30.     Defendant CHRISTOPHER MCGUIRE's repeated sexual assaults of Plaintiff, and other

l0   uses   of force, committed while acting as a police officer with the Paso Robles Police Department,
ll   deprived Plaintiff   of her right to be secure in her person and free of interference with her bodily
t2   integrity as guaranteed by the Fourteenth Amendment.

13           31.     As a result of the foregoing, Plaintiff suffered great physical pain, mental pain        and

t4   suffering, emotional distress, past and fufure costs of medical care and treatment, past and future loss of
15   eamings and/or earning capacity, and other economic and non-economic damages in an amount not yet

16   ascertained.

17           32.     The conduct of Defendant CHRISTOPHER MCGUIRE was willful, wanton, malicious,

18   and done with reckless disregard for the rights and safety        of Plaintiff, and therefore   warrants the

T9   imposition of exemplary and punitive damages against Defendant CHRISTOPHER MCGUIRE.
20           33.      Sexual assault and sexual harassment, by their very nature, interfere with a person's

2t   right to bodily integrity and cannot be warranted or justified under any circumstances.

22            34.    As a direct and legal result of his misconduct, Defendant CHRISTOPHER MCGUIRE,
23   as an integral participant    in the interference with Plaintiffs bodily integrity, is liable for Plaintiffs
24   injuries.

25           35.     As a direct and legal result of its deliberate indifference to the sexual misconduct and
26   interference with bodily integrity by its police officers, Defendant CITY OF PASO ROBLES is also

27   liable for Plaintiff s injuries.
28




                                                            8


                                               COMPLAINT FORDAMAGES
      Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 9 of 24 Page ID #:9




 I                                        SECOND CLAIM FOR RELIEF
 2                  MUNTCTPAL LIABILTTY-FAILURE TO TRAIN (42 U.S.C. $ 1983)
 3                                (Against Defendant CITY OF PASO ROBLES)

 4           36.    Plaintiff repeats, re-alleges, and incorporates by reference,   as   if fully   stated herein, each

 5   and every allegation in paragraphs   I through 35, inclusive of this Complaint.
 6          37.     At all times relevant herein, Defendant CHISTOPHER MCGUIRE acted under color of
 7   law.

 8          38.     The acts of Defendant CHRISTOPHER MCGUIRE deprived Plaintiff of her particular

 9   rights under the United States Constitution.

l0           39.    The training policies of Defendant CITY OF PASO ROBLES were inadequate to train

lt   its deputies to handle the usual and recurring situations with which they must deal, including the

l2   potential for law enforcement officers to abuse their power for the purpose of engaging in sexual

13   harassment and sexual assault.

t4           40.    Defendant CITY OF PASO ROBLES was deliberately indifferent to the obvious

l5   consequences of its failure to train its officers adequately.

l6           41.    The failure of Defendant CITY OF PASO ROBLES to provide adequate training

t7   directly and legally caused the deprivation of Plaintiff s rights by Defendant CHRISTOPHER

l8   MCGUIRE; that is, Defendant CITY OF PASO ROBLES' failure to train its officers is so closely
t9   related to the deprivation of Plaintiff s rights as to be the moving force that caused the ultimate injury.

20          42.     As a direct and legal result of Defendant CITY OF PASO ROBLES' aforementioned

2l   acts and omissions,   Plaintiff has suffered great physical pain, mental pain and suffering, emotional
22   distress, past and future costs of medical care and treatment, past and future loss of earnings and/or

23   earning capacity,and other economic and non-economic damages in an amount not yet ascertained.
24           43.    Accordingly, Defendant CITY OF PASO ROBLES is liable to Plaintiff for
25   compensatory damages under 42 U.S.C. $ 1983.

26


27


28




                                                            9

                                               COMPLAINT FOR DAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 10 of 24 Page ID #:10




 I                                         THIRD CLAIM FOR RBLIEF
 2              MUNICIPAL LIABTLTTY-HIRTNG                 TJNFTT   EMPLOYF.I.       (2 U.S.C. $ 1983)
 3                                (Against Defendant CITY OF PASO ROBLES)

 4             44.   Plaintiff repeats, re-alleges, and incorporates by reference,   as   if fully   stated herein, each

 5   and every allegation in paragraphs 1 through 43, inclusive of this Complaint.

 6             45.   At all times relevant herein, Defendant CHRISTOPHER MCGUIRE                     acted under color

 7   of law.
 8             46.   The acts of Defendant CHRISTOPHER MCGUIRE deprived Plaintiff of her particular

 9   rights under the United States Constitution.

l0             47.   At all times relevant herein, the customs, practices, and/or policies by which Defendant
ll   CITY OF PASO ROBLES hired new police officers were inadequate in that they allowed, authorized,
t2   and/or encouraged the hiring of individuals with a propensity for sexual misconduct. Further,

13   Defendant CITY OF PASO ROBLES failed to properly investigate McGuire's background sufficiently

t4   to reveal that he had engaged in sexual misconduct prior to the date of his employrnent with Defendant

l5   CITY OF PASO ROBLES.
t6             48.   Defendant CITY OF PASO ROBLES was deliberately indifferent to the plainly obvious

t7   consequences of its failure to adequately vet, review, scrutinize, and/or investigate those people being

l8   hired as police officers.

l9             49.   The failure of Defendant CITY OF PASO ROBLES to adequately vet, review,

20   scrutinize, and/or investigate its potential and newly hired police officers caused the deprivation         of
2t   Plaintiff s rights by Defendant CHRISTOPHER MCGUIRE; that is, Defendant CITY OF PASO
22   ROBLES' hiring of unfit employees is so closely related to the deprivation of Plaintiffs rights as to be
23   the moving force that caused the ultimate injury.

24             50.   As a direct and legal result of Defendant CITY OF PASO ROBLES' aforementioned

25   acts and omissions,   Plaintiff has suffered great physical pain, mental pain and suffering, emotional
26   distress, past and future costs of medical care and treatment, past and future loss of earnings andlor

27   earning capacity, and other economic and non-economic damages in an amount not yet ascertained.
28




                                                           10


                                              COMPLAINT FORDAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 11 of 24 Page ID #:11




 I             51.   Accordingly, Defendant CITY OF PASO ROBLES is liable to Plaintiff for
 2   compensatory damages under 42 U.S.C. $ 1983.

 J


 4                                       FOURTH CLAIM FOR RELIEF
 5                     MUNTCIPAL LrABrLrrY-RATTFTCATTON (42 U.S.C. $ 1983)
 6                               (Against Defendant CITY OF PASO ROBLES)

 7             52.   Plaintiff repeats, re-alleges, and incorporates by reference, as if fully stated herein, each
 8   and every allegation in paragraphs 1 through 51, inclusive of this Complaint.

 9             53.   At all times relevant herein, Defendant CHRISTOPHER MCGUIRE               acted under color

l0   of law.

ll             54.   The acts of Defendant CHRISTOPHER MCGUIRE deprived Plaintiff of her particular
l2   rights under the United States Constitution.

l3             55.   Upon information and belief, a final policymaker, acting under color of law, who had
l4   final policymaking authority concerning the acts of Defendant CHRISTOPHER MCGUIRE, ratified
l5   Defendant CHRISTOPHER MCGUIRE's acts and the bases for them. Upon information and belief,

l6   the final policymaker knew of and specifically approved of Defendant CHRISTOPHER MCGUIRE's
t7   acts.

l8             56.   On information and belief, Defendant CHRISTOPHER MCGUIRE was disciplined,
19   reprimanded, retrained, suspended,     or otherwise penalized long after Defendant CITY OF PASO
20   ROBLES became aware of said misconduct.

2l             57.   Defendant CITY OF PASO ROBLES has a custom, practice, and/or policy of ratifying

22   police officers' sexual misconduct and of failing to discipline, reprimand, retrain, suspend, or otherwise

23   penalize such misconduct.

24             58.   As a direct and legal result of Defendant CITY OF PASO ROBLES' aforementioned
25   acts and omissions, Plaintiff has suffered great physical pain, mental pain and suffering, emotional
26   distress, past and future costs of medical care and treatment, past and future loss of eamings and/or

27   earning capacity, and other economic and non-economic damages in an amount not yet ascertained.
28




                                                           ll
                                              COMPLAINT FOR DAMAGES
      Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 12 of 24 Page ID #:12




  I           59.     Accordingly, Defendant CITY OF PASO ROBLES                          is    liable    to Plaintiff    for
 2    compensatory damages under 42 U.S.C. $ 1983.

 J


 4                                          FIFTH CLAIM FOR RELIEF
 5      UNREASONABLE SEARCH AND SETZURE-DETENTTON & ARREST (42 U.S.C. $ 1983)
 6                                              (Against All Defendants)
 7            60.     Plaintiff repeats, re-alleges, and incorporates by reference,     as   if fully   stated herein, each

 8    and every allegation in paragraphs 1 through 61, inclusive of this Complaint.

 9            61.     Defendant CHRISTOPHER MCGUIRE detained Plaintiff without reasonable suspicion

l0    by using the color of law and his position of power as a law enforcement officer.

11            62.     When Defendant CHRISTOPHER MCGUIRE, while in his police uniform and wielding

t2    his government-issued firearm, harassed, intimidated, and assaulted Plaintiff, he violated Plaintiff s

l3    right to be secure in his person against unreasonable searches and seizures as guaranteed to Plaintiff
t4    under the Fourth Amendment to the United States Constitution and applied to state actors by the

15    Fourteenth Amendment.

t6            63.    Defendant CHRISTOPHER MCGUIRE's conduct was willful, wanton, malicious, and
t'7   done with reckless disregard for   Plaintiff   s   rights and safety, and therefore warrants the imposition of

l8    exemplary and punitive damages against Defendant CHRISTOPHER MCGUIRE.

l9            64.    As a direct and legal result of the aforementioned acts and omissions of Defendants

20    CITY OF PASO ROBLES and CHRISTOPHER MCGUIRE, Plaintiff has suffered great physical pain,
21    mental pain and suffering, emotional distress, past and future costs of medical care and treatment, past

22    and future loss of earnings and/or earning capacity, and other economic and non-economic damages                    in
23    an amount not yet ascertained.

24            65.    As a direct and legal result of his misconduct, Defendant CHRISTOPHER MCGUIRE is
25    liable for Plaintiff s injuries as an integral participant in the wrongful detention of Plaintiff.
26           66.     As a direct and legal result of its deliberate indifference to the wrongful detention           of
27    civilians by its police officers, Defendant CITY OF PASO ROBLES is liable for Plaintiff s injuries.

28




                                                                 t2

                                                COMPLAINT FORDAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 13 of 24 Page ID #:13




 1                                          SIXTH CLAIM FOR RELIEF
 2       IINREASONABLE SEARCH AND SETZURE-EXCESSTVE FORCE (42 U.S.C. $ 1983)
 J                                              (Against All Defendants)

 4            67   .   Plaintiff repeats, re-alleges, and incorporates by reference, as if fully stated herein, each
 5   and every allegation in paragraphs     I through 66, inclusive of this Complaint.
 6            68.      Defendant CHRISTOPHER MCGUIRE's repeated sexual assault of Plaintiff, and other

 7   uses   of force, deprived Plaintiff of her right to be secure in her person against unreasonable      searches

 8   and seizures as guaranteed to Plaintiff under the Fourth Amendment to the United States Constitution

 9   and applied to state actors by the Fourteenth Amendment.

l0            69.      As a result of the foregoing, Plaintiff suffered great physical pain and emotional distress.

1l            70.      The conduct of Defendant CHRISTOPHER MCGUIRE was willful, wanton, malicious,

12   and done with reckless disregard for the rights and safety          of Plaintiff, and therefore warrants     the

13   imposition of exemplary and punitive damages against Defendant CHRISTOPHER MCGUIRE.

l4            71.      Sexual assault and harassment, by its very nature, is conduct that involves excessive and

l5   unreasonable force and cannot be warranted or justified under any circumstances.

t6            72.      As a direct and legal result of the aforementioned acts and omissions of Defendants
t7   CITY OF PASO ROBLES and CHRISTOPHER MCGUIRE, Plaintiff has suffered great physical pain,
18   mental pain and suffering, emotional distress, past and future costs of medical care and treatment, past

l9   and future loss   of earnings and/or earning capacity, and other economic and non-economic damages in
20   an amount not yet ascertained.

2t            73.      As a direct and legal result of his misconduct, Defendant CHRISTOPHER MCGUIRE is

22   liable for PlaintifPs injuries as an integral participant in the use of excessive force against Plaintiff.

23            74.      As a direct and legal result of its deliberate indifference to the use of excessive force of
24   its police officers, Defendant CITY OF PASO ROBLES is liable for Plaintiffs injuries.

25


26

27


28




                                                             l3

                                                COMPLAINT FOR DAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 14 of 24 Page ID #:14




 I                                      SEVENTH CLAIM FOR RELIEF
 2               MUNICIPAL LIABILITY-UNCONSTITUTIONAL CUSTOM OR POLICY
 J                                               (42 U.S.c. $ 1e83)

 4                               (Against Defendant CITY OF PASO ROBLES)

 5             75.   Plaintiff repeats, re-alleges, and incorporates by reference, as if fully stated herein, each
 6   and every allegation in paragraphs   I through 74, inclusive of this Complaint.
 7             76. At all times relevant herein, Defendant CHRISTOPHER            MCGUIRE acted under color

 8   of law.

 9             77.   Defendant CHRISTOPHER MCGUIRE acted pursuant either to an expressly adopted

l0   official policy or a longstanding custom, practice, and/or policy of Defendant CITY OF PASO
ll   ROBLES which allowed him to prey on women, without being disciplined, suspended or terminated

t2   from the CITY OF PASO ROBLES. On information and belief there was a custom and practice with

l3   the Paso Robles Police Department to refrain from properly investigating allegations              of   sexual

t4   harassment and sexual misconduct of its police    officers. Further, Defendant CITY OF PASO ROBLES
l5   had a custom and practice of ignoring and/or minimizing complaints made by the public that one of its

l6   police officers had sexually harassed and/or sexually assaulted women while on duty.

t7             78.   On information and belief, Defendant CHRISTOPHER MCGUIRE was disciplined,
18   reprimanded, retrained, suspended,     or otherwise penalized long after Defendant CITY OF             PASO

t9   ROBLES became aware of said misconduct towards Plaintiff. Further, on information and belief,
20   Defendant CITY OF PASO ROBLES failed to discipline, reprimand, retrain, suspend, or otherwise

2t   penalize MCGUIRE for many years after       it first became aware of his sexual misconduct.
22             79.   Defendant CITY OF PASO ROBLES, together with other CITY OF PASO ROBLES
)7   policymakers and supervisors, maintained, inter alia, the following unconstitutional customs, practices,

24   and/or policies:

25                   (a)    Approving, normalizing, encouraging, and/or ratifying sexual misconduct;
26                   (b)    Providing inadequate training regarding sexual misconduct;

27                   (c)    Employing and retaining police officers such as Defendant CHRISTOPHER
28                          MCGUIRE, whom Defendant CITY OF PASO ROBLES at all times material


                                                           t4

                                              COMPLAINT FOR DAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 15 of 24 Page ID #:15




 I                        herein knew or reasonably should have known had dangerous propensities for

 2                        abusing their authoity andlor engaging in sexual misconduct;

                   (d)    Inadequately supervising, training, controlling, assigning, and/or disciplining
 4                        CITY OF PASO ROBLES police officers, and other personnel, including
 5                        Defendant CHRISTOPHER MCGUIRE, whom Defendant CITY OF PASO
 6                        ROBLES knew or in the exercise of reasonable care should have known had the
 7                        aforementioned propensities and character traits     ;

 8                 (e)    Maintaining grossly inadequate procedures                  for   reporting, supervising,
 9                        investigating, reviewing, disciplining and controlling misconduct by CITY OF

l0                        PASO ROBLES police offtcers;

ll                 (0     Failing to adequately discipline CITY OF PASO ROBLES police officers for the
t2                        above-referenced categories     of misconduct, including "slaps on the wrist"
l3                        discipline that is so slight as to be out of proportion to the magnitude of the
t4                        misconduct, and other inadequate discipline that is tantamount to encouraging

l5                        misconduct;

r6                 (g)    Encouraging, accommodating, and/or facilitating a "blue code of silence," "blue

l7                        shield," "blue wa11," "blue curtain," "blue veil," or simply "code of silence,"
l8                        pursuant to which police officers do not report other officers' errors, misconduct,

19                        or crimes. Pursuant to this code of silence,    if       questioned about an incident    of
20                        misconduct involving another officer, while following the code, the officer being

2t                        questioned   will claim ignorance of the other officers' wrongdoing;      and

22                 (h)    Maintaining a custom, practice, and./or policy of inaction and an attitude of
23                        indifference towards sexual misconduct, including              by failing to    discipline,

24                        retrain, investigate, terminate, and recommend officers for criminal prosecution

25                        who participate in sexual misconduct with members of the public.

26          80.    As a direct and legal result of Defendant CITY OF PASO ROBLES' aforementioned
27   acts and omissions, Plaintiff has suffered great physical pain, mental pain and suffering, emotional

28




                                                        15


                                            COMPLAINT FORDAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 16 of 24 Page ID #:16




 I   distress, past and future costs of medical care and treatment, past and future loss of earnings and/or

 2   eaming capacity, and other economic and non-economic damages in an amount not yet ascertained.

 3            81.     Defendant CITY OF PASO ROBLES, together with various other officials, whether

 4   named or unnamed, had actual or constructive knowledge of the deficient customs, practices, and/or

 5   policies alleged in the paragraphs above. Despite having knowledge as stated above, these defendants

 6   condoned, tolerated, and through action and inaction thereby ratified such policies. Said defendants

 7   also acted with deliberate indifference to the foreseeable effects and consequences of these policies

 8   with respect to the constitutional rights of Plaintiff, and other individuals similarly situated.
 9            82.     By perpetrating, sanctioning, tolerating, and ratifying the outrageous conduct and other
l0   wrongful acts, Defendant CITY OF PASO ROBLES acted with intentional, reckless, and callous
11   disregard   of Plaintiffs constitutional rights.     Furthermore, the customs, practices, and/or policies

t2   implemented, maintained, and tolerated by Defendant CITY OF PASO ROBLES was affirmatively

l3   linked to and were a significantly influential force behind Plaintiff s injuries.
t4            83.     Accordingly, Defendant CITY          OF PASO ROBLES is liable to Plaintiff               for
l5   compensatory damages under 42 U.S.C. $ 1983.

t6                                        EIGHTH CLAIM FOR RE,LIEF
l7                                VTOLATION OF        CrV[ RTGHTS        (BANE ACT)
l8                                     [California Civil Code Section and 52.1]
t9                   (By Ptaintiff Against All Defendants and DOES L through 10,Inclusive)
20            84.     Plaintiff re-alleges and incorporates herein by reference each and every allegation
2t   contained in paragraphs    I through 83.
22            85.     This cause of action is brought pursuant to California Civil Code Section 52.T. This

23   cause   of action is to redress the deprivation, under color of statute, ordinance, regulation, policy,
24   custom, practice or usage, of rights, privileges, and immunities secured by the Constitution and laws     of
25   California including, but not limited to, the right to be free from violence and threats of violence.
26            86.     During all times mentioned herein, Defendants, and each of them, separately and in
27   concert, acted under color and pretense of law, under color of the statutes, ordinances, regulations,

28   policies, practices, customs, and usages of the CITY OF PASO ROBLES, and the PRPD. Each of the


                                                             t6

                                                COMPLAINT FORDAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 17 of 24 Page ID #:17




 I   Defendants, separately and in concert, deprived Plaintiff of the rights and privileges secured to her by

 2   the Constitution and laws of California as alleged herein.

 J           87.    Plaintiff is informed and believes, and thereon alleges, that on the dates referenced
 4   herein, CHRISTOPHER MCGUIRE, a law enforcement officer, employee and agent, of the defendants,

 5   assaulted, battered, sexually assaulted and sexually battered Plaintiff, while acting under color of law,

 6   within CHRISTOPHER MCGUIRE's course and scope of employment as a law enforcement officer,
 7   all of which constituted excessive, unjustifiable, and unreasonable force in violation of Plaintiff s civil

 8   rights, including her right to be free from violence and threats of violence as set for in the California

 9   Civil Code.
l0           88.    In addition to the above alleged conduct, Plaintiff was subjected to the above
11   deprivations as a result of the failure of the CITY OF PASO ROBLES, and the PRPD to properly train

t2   CHRISTOPHER MCGUIRE, and by its hiring and retention of MCGUIRE, with a known propensity
l3   for violence, including sexual violence, all of which was indicative of a policy, practice, and custom of

t4   CITY OF PASO ROBLES, and the PRPD to negligently hire law enforcement officer such                   as, and

l5   including, MCGUIRE.

t6           89.    The facts alleged above are part of the customs, practices, policies, and decisions          of
t7   Defendants CITY OF PASO ROBLES, and the PRPD and/or DOES 1 through 10, inclusive, including,

18   but not limited to, the following:

I9                  a) Using excessive force and violence on citizens, including the use of sexual violence;
20                  b) Refusing to supervise, reprimand, and/or discipline law enforcement officers who

2t   engage in misconduct contrary to the laws, rules, and regulations, thus condoning the use of excessive

22   force and violence;

23                  c)   Inadequately training and supervising employees with respect to the stop, control,

24   arrest, detention, search, andJor apprehension of women, and the proper grounds and manner             of
25   searching and detaining a female when the law enforcement officer is a male.

26          90.     The above acts or omissions of the Defendants, and each of them, were undertaken

27   while under color of state law and resulted in the violation of Plaintiff   s   rights, as stated herein.

28




                                                           l7

                                              COMPLAINT FORDAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 18 of 24 Page ID #:18




 I   Likewise, the customs, practices, policies, and decisions of Defendants, as alleged herein and as applied

 2   to Plaintiff, resulted in the violation of Plaintiff   s   rights.

 J           91.      Despite the fact that Defendants CITY OF PASO ROBLES, and the PRPD and/or

 4   DOES    1   through 10, inclusive, knew or should have known that these acts, omissions, decisions,

 5   practices, customs, and policies, both formal and informal, were being carried out by its agents and

 6   employees, said Defendants, have taken no steps to acknowledge and prevent this course        of
 7   misconduct, to make redress to this Plaintiff, and only took action to discipline, reprimand, retrain,

 8   suspend, or otherwise penalize MCGUIRE long after Defendant                CITY OF PASO ROBLES and PRPD
 9   became aware of said misconduct. As such, Defendants                 CITY OF PASO ROBLES, PRPD and/or
10   DOES I through 10, inclusive, have ratified the wrongful conduct and customs resulting in violations

1l   of Plaintiff s civil rights.

l2           92.      The rights and privileges secured to Plaintiff by the Constitution and laws of Califomia

l3   were implicated by the wrongful conduct of the Defendants, and each of them, which proximately

l4   caused severe injuries to the   Plaintiff. Plaintiff   requests damages in an amount and manner to be shown

l5   according to proof at trial.

16           93.      As a fuither direct and proximate cause of the acts alleged herein, Plaintiff seeks
l7   attorneys' fees as provided for in California Civil Code Sections 52.1(b) and 52.1(h) in an amount and

l8   manner to be shown according to proof at trial.

t9           94.      Defendant MCGUIRE acted willfully, knowingly, with reckless disregard and callous

20   indifference, and purposefully with the intent to deprive Plaintiff of her rights and privileges, and did,
2l   in fact, violate the aforementioned rights and privileges, entitling Plaintiff to exemplary damages
22   pursuant to California Civil Code Section 52(b)(1) in an amount to be determined according to proof at

23   the trial of this matter.

24


25


26


27


28




                                                                  18


                                                COMPLAINT FOR DAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 19 of 24 Page ID #:19




 1                                         NINTH CLAIM FOR RELIEF
 2                       VIOLATION OF CIVIL RIGHTS _ SEXUAL HARASSMENT
 J                                    [California Civil Code Section and    51.91

 4                   (By Plaintiff Against All Defendants and DOES       I through 10,Inclusive)
 5          95.       Plaintiff re-alleges and incorporates herein by reference each and every allegation
 6   contained in paragraphs 1 through 94. This cause of action is brought pursuant to Califomia Civil Code

 7   Section 51.9. This cause of action is to redress the deprivation, under color of statute, ordinance,

 8   regulation, policy, custom, practice or usage, of rights, privileges, and immunities secured by the

 9   Constitution and laws of California including, but not limited to, the right to be free from sexual
10   harassment by law enforcement     officers. Defendants violated Plaintiff   s   civil rights and subjected her
1l   to harassment on account of her being a female.

t2          96.       During all times mentioned herein, Defendants, and each of them, separately and in
l3   concert, acted under color and pretense of law, under color of the statutes, ordinances, regulations,

t4   policies, practices, customs, and usages of the CITY OF PASO ROBLES, and the PRPD. Each of the

l5   Defendants, separately and in concert, deprived Plaintiff of the rights and privileges secured to her by

t6   the Constitution and laws of California as alleged herein, and pursuant to Civil Code section 51.9.

t7          97.       In committing the acts as described herein, each of the Defendants acted under color of
18   law to deprive Plaintiff of her civil rights as guaranteed by California Civil Code Section 51.9.

19          98.       Defendant MCGUIRE's trusted status in the community as a law enforcement officer for

20   the PRPD allowed MCGUIRE to be present at plaintiff s residence on a domestic violence call under

2t   color of law and establishes a professional service relationship between MCGUIRE and Plaintiff that is
22   based on trust, ethical application of authority and fairness to all citizens Defendants were charged to

23   protect. Moreover, on later dates, MCGUIRE also acted under color of law when he sexually harassed
24   and assaulted   plaintiff.
25          99.       At all times that McGuire was at plaintiff   s home on December      19,2017 McGuire was

26   wearing a police uniform, including wearing a Sam Browne belt, carrying a gun, carryinghandcuffs,

27   wearing abadge, and acting under color of law.

28




                                                           l9

                                               COMPLAINT FORDAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 20 of 24 Page ID #:20




 I             100.   On December 19, 2017 whenplaintiff and MCGUIRE were alone, McGuire demanded

 2   that Plaintiff hug him while he was acting under color of law, using the full power of his authority as a

 J   law enforcement officer. There was absolutely no legitimate law enforcement purpose for demanding

 4   that Plaintiff hug McGuire. Plaintiff, being afraid and intimidated by McGuire, who was acting under

 5   color of legal authority and carrying a gutr, complied, but pulled away quickly. McGuire ordered

 6   Plaintiff to hug him again "harder," and directed her to continue hugging him until he said to let go.
 7   Again, there was no legitimate reason for McGuire to force Plaintiff to hug him.

 8             101.   McGuire then "hugged" Plaintiff for several minutes using his legal authority to force

 9   her to   comply. This was done for the purpose of sexually harassing and intimidating Plaintiff while
10   acting under color of law for his own sexual gratification. McGuire then grabbed Plaintiffs hand and

ll   placed it on his gun, which he was wearing in a holster on his hip. He then grabbed her left hand and

t2   placed it on his erect penis. McGuire then asked Plaintiff which gun she preferred. Plaintiff stated that

l3   she preferred the   firearm. McGuire directed Plaintiff to tell him what      she   would do to his "big cock."
t4   McGuire also said words to the effect of "You like that, don't you? You like men of power." Plaintiff
15   requested that McGuire leave her residence, but he refused, stating that she was not safe due to the front

16   door being damaged as a result of the forced entry by the San Luis Obispo Police Department. This

l7   was not true given that   Plaintiff   s   boyfriend no longer presented a threat to her that evening as he was

l8   taken away from the residence by the PRPD. McGuire eventually left the residence.

t9             102. Defendant    MCGUIRE responded to a call for domestic violence at plaintiff s residence
20   acting under color of law, within the course and scope of his employment. MCGUIRE and plaintiff

2t   therefore had a business, service andlor professional relationship. MCGUIRE made sexual advances,

22   solicitations, sexual requests, and demands for sexual compliance, both on December 19,2017 and on
23   the other dates and times referenced herein. Defendant MCGUIRE also engaged in verbal and physical

24   conduct of a sexual nature and hostile nature based on plaintiff s gender as a female. MCGUIRE's

25   conduct was unwelcome and also pervasive and severe. Plaintiff has suffered economic loss, personal

26   injuries and the violation of constitutional rights as a result of MCGUIRE's conduct.
27


28




                                                                20

                                                    COMPLAINT FOR DAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 21 of 24 Page ID #:21




 I           103.     During all times mentioned herein, Defendants, and each of them, separately and in
 2   concert, acted under color and pretense of law, under color of the stafutes, ordinances, regulations,

 J   policies, practices, customs, and usages of the State of California and County of Los Angeles. Each of

 4   the Defendants, separately and in concert, deprived Plaintiff of the rights and privileges secured to her

 5   by the Civil Code as alleged herein. The assault by Defendant John Doe and the conduct          of
 6   Defendants, and each of them, was unconstitutional, without cause or justification, excessive, and

 7   illegal, and violated Plaintiff s civil rights under the Civil Code. In addition to the above alleged

 8   conduct, Plaintiff was subjected to the above deprivations as a result of the failure of Defendant County

 9   to properly train Defendant John Doe, and by its hiring, retention and supervision of Defendant John

l0   Doe who Defendant County had prior notice was unfit for the position and was prone to commit an

ll   abuse of his   authority and/or a sexual assault and false imprisonment upon a civilian.
t2           104.     In addition to the above alleged conduct, Plaintiff was subjected to the above
13   deprivations as a result of the failure of the CITY OF PASO ROBLES, and the PRPD to properly train

t4   CHRISTOPHER MCGUIRE, and by its hiring and retention of MCGUIRE, with a known propensity
l5   for violence, including sexual violence, all of which was indicative of a policy, practice, and custom of

t6   CITY OF PASO ROBLES, and the PRPD to negligently hire law enforcement officer such                as, and

l7   including, MCGUIRE.

l8           105.     The facts alleged above arepart of the customs, practices, policies, and decisions       of
t9   Defendants CITY OF PASO ROBLES, and the PRPD andlor DOES                  I through   10, inclusive, including,

20   but not limited to, the following:

2l                    a) Using excessive force and violence on citizens, including the use of sexual violence;
22                    b) Refusing to supervise, reprimand, and/or discipline law enforcement officers who

23   engage in misconduct contrary to the laws, rules, and regulations, thus condoning the use of excessive

24   force and violence;

25                    c)   Inadequately training and supervising employees with respect to the stop, control,

26   arrest, detention, search, and/or apprehension of women, and the proper grounds and manner           of
27   searching and detaining a female when the law enforcement officer is a male.

28




                                                            2t

                                                COMPLAINT FOR DAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 22 of 24 Page ID #:22




 I            106.    The above acts or omissions of the Defendants, and each of them, were undertaken

 2   while under color of state law and resulted in the violation of Plaintiff s rights, as stated herein.
 J   Likewise, the customs, practices, policies, and decisions of Defendants, as alleged herein and as applied

 4   to Plaintiff, resulted in the violation of Plaintiff s rights.

 5            107.    Despite the fact that Defendants CITY OF PASO ROBLES, and the PRPD andlor

 6   DOES 1 through 10, inclusive, knew or should have known that these acts, omissions, decisions,

 7   practices, customs, and policies, both formal and informal, were being carried out by its agents and

 8   employees, said Defendants, have taken no steps to acknowledge and prevent this course         of
 9   misconduct, to make redress to this Plaintiff; and only took action to discipline, reprimand, retrain,

l0   suspend, or otherwise penalize MCGUIRE long after Defendant           CITY OF PASO ROBLES and PRPD
ll   became aware of said misconduct. As such, Defendants CITY OF PASO ROBLES, PRPD and/or

t2   DOES I through 10, inclusive, have ratified the wrongful conduct and customs resulting in violations

13   of Plaintiff s civil rights.

t4            108.    The rights and privileges secured to Plaintiff by the Constitution and laws of California

15   were implicated by the wrongful conduct of the Defendants, and each of them, which proximately

t6   caused severe injuries to the   Plaintiff. Plaintiff   requests damages in an amount and manner to be shown

t7   according to proof at trial.

l8            109.    Defendant MCGUIRE acted willfully, knowingly, with reckless disregard and callous

l9   indifference, and purposefully with the intent to deprive Plaintiff of her rights and privileges, and did,
20   in fact, violate the aforementioned rights and privileges, entitling Plaintiff to exemplary damages in an
2l   amount to be determined according to proof at the trial of this matter.

22                                                  PRAYER FOR RELIEF
23            WHEREFORE, plaintiff prays for judgment against Defendants CITY OF EL PASO DE
24   ROBLES aka CITY OF PASO ROBLES, a public entity; CHRISTOPHER MCGUIRE, an individual;
25   and DOES 1 through 10, inclusive, as follows:

26       1.   For general and special damages according to proof;
27       2.   For punitive damages against Defendant CHRISTOPHER MCGUIRE in an amount to be

28            proven attrial;


                                                               22

                                                COMPLAINT FOR DAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 23 of 24 Page ID #:23




 I      3. Forreasonable attorneys' fees accordingto proof;
 2      4. For an award of the costs incurred by Plaintiffs in bringing this action; as well as
 J      5. For such other and further relief as the Court deems proper.
 4
                       {
 5
     Dated: December   ) ,2019                            TAYLOR & RING,

 6
                                                          By:
 7

                                                                J
 8
                                                                A       for Plaintiff
 9


l0

ll
t2

t3

t4

t5

l6

t7

l8

l9

20


2t

22


23


24


25


26


27


28




                                                        23

                                            COMPLAINT FORDAMAGES
     Case 2:19-cv-10359-SB-E Document 1 Filed 12/06/19 Page 24 of 24 Page ID #:24




 I                                       DEMAND FOR JURY TRIAL
 2          Plaintiff hereby demands a jury trial   as   provided by Rule 38(a) of the Federal Rules of Civil

     Procedure.

 4

     Dated: December    5 20t9                                TAYLOR & RING LLP
 5
                       -t
 6
                                                              By:
 7

                                                                             . Lewis
 8
                                                                    Attorneys for Plaintiff
 9


10


ll
t2

l3

t4

l5

l6

l7

18


t9

20

2t

))
23


24


25


26

27


28




                                             DEMAND FORJT'RY TRIAL
